Case 4:18-cr-20151-MFL-SDD ECF No. 394-1, PageID.1752 Filed 08/19/20 Page 1 of 1

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN


                                  INDEX OF EXHIBITS


  Exhibit     Description
  A           Diamond Fields' Medical Records (Filed Under Seal)
  B           Request to Warden
  C           Dawn Thames' Medical Records (Filed Under Seal)
  D           Letter from Ms. Thames' Doctor (Filed Under Seal)
  E           Projected Release Date
